 

  

The information collected on this

 

 

Case 2:19-cv-0¥176-WSS Document 1-1 Filed 09/13/19 Page 1 of 29

 

 

 

 

form is used solely for court administration plirposes. 7
supplement or replace the filing and service of, pleadings or other papers as required by law

riageh Beye a cet eay ipl: Eritrean)
For Prothiohdtiry Use Only « ates >
a pita 7 te, Crain noid em hy
; : ; ce * ee,

 

  

 

 

his form does not
or rules af court.

 

 
 

7 Commencement of Action:

 

 

  

 

 

  

 

  

 

 

Name of PlaintiffAppellant’s Attormn

 
  

; 2 fi Nature of the Case: Place an “X"

O Complaint 1 writ of Summons 0 Petition
O Transfer from Another Jurisdiction D Declaration of Taking
Lead Plaintiff's Name: Lead Defendant's Name:
|} Rita Perotti Idlewild Park
Dollar Amount Requested: Ci within arbitration limits
} Are money damages requested? BM Yes OF No (check one) outside arbitration limits
4 !
Is this a Class Action Suit? OYes & No Is this an DJ Appeal? | O Yes No

ey: Ned J. Nakles, Jr.

O Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

to the left of the ONE case category that most accurate
PRIMARY CASE. If you are making

i t
Tore than one type of claim, sek the one that

describes your

 

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

you consider most important.
: ——— — - ie 3 = <=
pene PORT (do not include Mass Tort) CONTRACT (do not include Judgments} | | CIVIL APREALS
fH «6 Intentiona! O Buyer Plaintiff Administrative Agencies
O Malicious Prosecution O Debt Collection: Credit Card Oi Board of Assessment
QO) Motor Vehicle O Debt Collection: Other D Board of Elections
O Nuisance O Dept. of Transportation
E) Premises Liability © Statutory Appeal: Other
O1 Product Liability (does nor include .
mass tort) 0 Re ee
: rim n
4 Ort ibe Defumation C) Employment Dispute: Other © Zoning|Board
-_—— O Other:
ee —————§$§ pr
otf O Other: ad
ae] MASS TORT |
mS © Asbestos
O Tobacco
D Toxic Tort - DES
5 rox Gea REAL PROPERTY MISCELLANEOUS
Cl Other: £2) Ejectment O Comma Law/Statutory Arbitration
, O Eminent Domain/Condemnation O Declaratory Judgment
—_— O Ground Rent CO Mandamus
———————— ©) Landlord/Tenant Dispute 0) Non-Domestic Relations
F C Mortgage Foreclosure: Residential Restraining Order
PROFESSIONAL LIABLITY O Mortgage Foreclosure: Commercial O Quo Warranto
O Dental O Partition CO Replevin
O Legal O Quiet Title O Other:
O Medical O Other:
O Other Professional:
— ee
ee
EXHIBIT Updated 1/1/2011

A

 
 

 

Case 2:19-cv-04176-WSS Document 1-1 Filed 09/43/19 Page 2 of 29

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY PENNSYLVANIA
CIVIL

WESTMORELAND COUNTY CIVIL COVER SHEET

RITA PEROTTI Judge: Melremn | a J

Case No. BIG of 2017
Counsel: Ned J. Nakles, Jr.

 

 

 

 

 

 

 

 

 

 

 

Plaintiffs) Representing: Plaintiff
vs. Pa..D.No.: _36886
IDLEWILD PARK; Firm: _Nakles and Nakles
IDLEWILD PARK, INC.; Address: 1714 Lincoln Avenue
and FESTIVAL FUN PARKS LLC: Latrobe, PA 15650
Defendant(s)

 

Phone No. (724) 539-1291
FaxNo. (724) 539-3273

 

 

E-mail nakles@nakles.com
PLEASE ANSWER THE FOLLOWING:
1. Is the Amount In Controversy Less Than $30,000? Ye X__No
2. Does This Case Involve Discovery of Electronically Ye X No
Stored Information?
3. Does This Case Involve a Construction Project? Ye X__No

 

ENTRY OF APPEARANCE

 

TO THE PROTHONOTARY: Please enter my appearance on behalf of the Plaintiff/Petitioner/
Appellant. Pap#rs may be served at the address set forth above.

Signature: | Date: 7/31 /2017

ee

White - Prothonotary Yellow—Judge Pink ~ Opposing Counsel Gold ~ Counsel
Revised 5/26/2010

 
 

 

 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/43/19 Pag

b 3 of 29

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,

PENNSYLVANIA
CIVIL ACTION - LAW
RITA PEROTTI,
Plaintiff
v.

No. 3 77 Dof 2017

IDLEWILD PARK; IDLEWILD PARK, INC.:
and FESTIVAL FUN PARKS LLC:

Seer Semel Sane Magee Se Tae Snel eel Stee eae

Defendants

PRAECIPE FOR WRIT OF SUMMONS

 

TO THE PROTHONOTARY:

Please issue a Writ of Summons in Civil Action in the above-captioned case and

deliver to the Sheriff for service.

 

Nica Ned J. Nakles, Jr., Esq.
\ Attorney for Plaintiff
Nakles and Nakles
1714 Lincoln Avenue
. Latrobe, PA 15650
(5 2: (724) 539-1291
. St PA |.D. No. 36886

 

 

 

 
Case 2:19-cv,01176-WSS Document 1-1 Filed 09/13/19 Page 4 of 29
COi:MONWEALTH OF PENNSYL\ aNIA

COUNTY OF WESTMORELAND
No. 17C103793

IN THE COURT OF COMMON PLEAS
WESTMORELAND COUNTY,
CIVIL ACTION - LAW

RITA PEROTTI,
Plaintiff(s)

Vs.

IDLEWILD PARK; IDLEWILD PARK, INC,;

AND FESTIVAL FUN PARKS LLC;
Defendant(s)

To: IDLEWILD PARK; IDLEWILD PARK, INC.;
AND FESTIVAL FUN PARKS LLC;

You are notified that RITA PEROTTI, has/have commenced an action by Writ of Summons against you.

Date: JULY 31,2017

|>IZo

 

& al 4
/ 1A uy hehe meee”
Uf iA O’BRIEN, PROTHONOTARY
SEAL OF 4

THE ( /, Y f

A LORI CAMPBELL, DEPUTY

NED J. NAKLES, JR., ESQ
ATTORNEY FOR PLAINTIFF
1714 LINCOLN AVENUE
LATROBE, PA 15650
724-539-1291

LI: Wd ¢- SHY L102

IID 8.4. cqug
ALNNOS CNY FS Spi%
SMa

EXHIBIT

 

 
 

 

 

 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 5 of 29 {Aayw

B.19.19

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,

PENNSYLVANIA

CIVIL ACTION - LAW

RITA PEROTTI,
Plaintiff,

Vv.

IDLEWILD PARK; IDLEWILD PARK
INC.; and FESTIVAL FUN PARKS LLC,

Defendants,

No. 3793 of 2017

Type of pleading

COMPLAINT IN CIVIL ACTION
Filed on behalf of Plaintiff

Counsel of Record for this Party

NED J. NAKLES, JR., ESQUIRE
PA I.D. No. 36886

NAKLES AND NAKLES
1714 Lincoln Avenue
Latrobe, PA 15650

Telephone: 724-539-1291

)
)
)
)
}
)
)
)
)
)
)
)
)
)
)
)
)
)
) Email: ninakles@nakles.com

¥ TRIAL DEMANDED

EXHIBIT

.

 

 
 

 

 

 

9
Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 6 of 2

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
PENNSYLVANIA
CIVIL ACTION LAW

RITA PEROTTI,

Plaintiff,

IDLEWILD PARK; IDLEWILD PARK,
INC.; and FESTIVAL FUN PARKS LL

)
)
)
)
v. ) No. 3793 of 2017
)
)
Cc )
)
Defendants. )

CERTIFICATE OF COMPLIANCE

confidential information and documents.

Submitted by; Counsel for Plaintiff

Signature:

 

»

Name: _ Ned J. Nakles, Jr,, Esquire

Attorney No, (if applicable): __ 36886

 

 

 
 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 7 of 29

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
PENNSYLVANIA
CIVIL ACTION LAW

RITA PEROTTT,
Plaintiff,
No. 3793 of 2017

v.

IDLEWILD PARK; IDLEWILD PARK,
INC.; and FESTIVAL FUN PARKS LLC

Se? Set Nee Nee Ne eh Nee et Ne

Defendants.

NOTICE TO DEFEND

 

TO: ABOVE-NAMED DEFENDANTS

You have been sued in court. If you wish to defend against the claims set forth
in the following pages, you must take action within twenty (20) days after this
complaint and notice are served, by entering a written appearance personally or by
attorney and filing in writing with the court your defenses or objections to the claims
set forth against you. You are warned that if you fail to do so the case may proceed
without you and a judgment may be entered against you by the court without further
notice for any money claimed in the complaint or for any other claim or relief requested
by the plaintiff(s). You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU
DO NOT HAVE A LAWYER, TELEPHONE THE OFFICE SET FORTH BELOW TO
FIND OUT WHERE YOU CAN GET LEGAL HELP.

IF Y ANNOT AFFORD TO HIRE A LAWYER, THIS OFFI E MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ON AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE.

Lawyer Referral Service
Westmoreland Bar Association
Post Office Box 565
Greensburg, PA 15601
(724) 834-8490

http:/rs.westbar,org

 

 

 
 

 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 8 of 29

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,

PENNSYLVANIA
CIVIL ACTION LAW
RITA PEROTTI,
Plaintiff,
v. No. 3793 of 2017

IDLEWILD PARK; IDLEWILD PARK,
INC.; and FESTIVAL FUN PARKS LLC

Somme? ee Nee Net ee Ae he et eet

Defendants.
COMPLAINT IN CIVIL ACTION
1. Rita Perotti (hereinafter referred to as “Plaintiff”) is an adult resident of
Westmoreland County with a mailing address located at 204 Craig Drive, Greensburg,

Pennsylvania 15601.

2. Defendants Idlewild Park and Idlewild Park, Inc. are Pennsylvania
business corporations or entities with a registered address at 1 Riverfront Center,
Pittsburgh, Pennsylvania 15222, that regularly conduct business in Westmoreland

County.

3. Defendant Festival Fun Parks LLC is a Delaware limited liability
company that is registered to do business within the Commonwealth of Pennsylvania.

Festival Fun Parks LLC regularly conducts business in Westmoreland County.

 

to
 

 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 9 of 29

4, The events that give rise to this cause of action occurred on or about

August 14, 2015 in Ligonier Township, Westmoreland County, Pennsylvania.

5. At the time and place stated, Defendants were the record owners of a
certain piece of property situate in Ligonier Township, Westmoreland County,
identified as Tax Map Parcel I.D. Number 51-15-00-0-026 (hereinafter referred to as

the “Premises”),

6. At the time and place stated, Defendants operated an amusement and

water park upon the Premises that was held open to the public.

7. At the time and place stated, there existed a parking lot upon the
Premises that was known and designated as “Parking Lot D”, which was made

available to Defendants’ patrons and business invitees.

8, At the time and place stated, there existed a pavilion on the Premises that
was known and designated as “Pavilion D”, which was made available to Defendants’

patrons and business invitees.

 
—

 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 10 of 29

9, At the time and place stated, there existed a gravel walkway leading from
Parking Lot D to Pavilion D that was made available for use by Defendants’ patrons

and business invitees.

10. At the time and place stated, there existed a hole on the walkway
described in the preceding paragraph that was approximately eight (8) to ten (10)

inches in diameter that was used for the placement of a removable post.

11. At the time and place stated, the removable post was not placed in the

hole described in the preceding paragraph, thereby leaving the hole unexposed.

12. At the time and place stated, Plaintiff was a patron and business invitee

of the Defendants lawfully upon the Premises.

13. At the time and place stated, as Plaintiff was traversing the walkway
leading from Parking Lot D to Pavilion D in a safe and cautious manner, her foot fell
into the hole described in the preceding paragraphs, resulting in the injuries and

damages that give rise to this cause of action.

 
 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 11 of 29

14. Atthe time and place stated, Defendants were in exclusive possession and
control of the Premises generally, and the walkway between Parking Lot D and

Pavilion D specifically.

15. At the time and place stated, Defendants were responsible for the
operation, management and control of the Premises generally, and the walkway

leading from Parking Lot D to Pavilion D specifically,

16. At the time and place stated, Defendants had actual and/or constructive

notice of the hole in the walkway described in the preceding paragraphs.

17. At the time and place stated, no signage or other warnings were placed
alerting patrons traversing that area of the Premises to the hole or the dangerous
condition presented thereby even though Defendants were aware of the hole’s

existence.

18. At all times relevant to this action, Defendants owed a duty to their
business invitees and patrons not only to maintain the Premises in a safe condition, but

also to inspect the Premises for dangerous conditions and to remedy the same.

 

 
 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 12 of 29

19, At the time and place stated, Defendants, through their agents and
employees, were solely responsible for the condition, care, supervision, control, upkeep
and maintenance of the Premises and was accordingly responsible for the safety and

well being of the patrons of its business establishment.

20. The injuries and damages set forth in this Complaint were caused by and
were the direct and proximate result of the Defendants’ negligence, individually, or by
and through their agents and employees, generally, and in the following particulars:

a. In failing to maintain the Premises such that it was
not in a hazardous condition posing an unreasonable
risk of danger to business invitees and patrons;

b. In permitting the walkway running between Parking
Lot D and Pavilion D to exist in a dangerous
condition when Defendants knew, or in the exercise
of reasonable care should have known, that the
walkway in that condition posed an unreasonable
risk of harm to business invitees and patrons
traversing that area of the Premises;

c. In failing to provide proper warnings or signage
alerting business invitees and patrons traversing the
walkway to the danger posed by the hole in the
ground;

d. In failing to provide its business invitees and patrons
a safe and adequate means of ingress and egress to
the Premises;

e@. In failing to follow applicable rules, regulations
and/or protocols with respect to the inspection
maintenance and/or supervision of the Premises;

 

 
 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 13 of 29

In failing to properly inspect the Premises for
dangerous conditions;

In failing to remedy the dangerous condition posed by
the hole in the walkway as described hereinabove;

In failing to properly hire qualified employees to
maintain the Premises, particularly in the area of the
Premises where Plaintiff's fall occurred; and

In otherwise failing to provide for the safety of
Plaintiff as required of the Defendants under law.

21. As a direct and proximate result of the Defendants’ negligence,

individually or by and through their agents, Plaintiff sustained the following injuries

that are, or may be, permanent in nature:

a.

b.

Cc,

A torn peroneal tendon in her right foot/ankle;
Cavovarus foot deformity;

Traumatic injuries to her right foot, ankle and leg;
Multiple abrasions, lacerations, and contusions;

Severe shock and serious injuries to the nerves and
nervous system;

Internal injuries;

Injuries and damages in and about the muscles,
ligaments, tissues, nerves, bones, joints, and
intervertebral discs of the back, neck, and spine and

of the lumbar, sacral, and sacroiliac regions; and

Other serious and severe injuries.

 
 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 14 of 29

22. Asa direct and proximate result of the injuries set forth in the foregoing,

Plaintiff has been damaged as follows:

a, She has been required to undergo multiple diagnostic
scans, office visits and painful regimens of physical
therapy rehabilitation;

b. She has been required to undergo surgical repair of
her right foot and ankle and may be required to
undergo additional surgical procedures in the future;

c. She has suffered, and will continue to suffer in the
indefinite future, inversion, instability and deformity
of her right foot, ankle and leg;

d. She has been permanently scarred and disfigured;
e. She has been, and will be, required to expend large

sums of money for medical attention, medicines,
hospitalizations and medical supplies;

f. She has suffered, and will continue to suffer, great
pain, inconvenience, embarrassment and mental
anguish;

g: Her earning capacity has been greatly diminished;

h, She has incurred other out-of-pocket expenses as a

result of her injuries; and

i. She has lost the ability to enjoy a normal lifestyle and
the pleasures of life,

 

 
 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 15 of 29

WHEREFORE, Plaintiff Rita Perotti claims damages of the Defendants in an

amount in excess of $30,000.00.

A YT IS DEMANDED

Respectfully submitted,

Ned JNa Dery Esquire

Attorney for Plaintiff
Nakles and Nakles
1714 Lincoln Avenue
Latrobe, PA 15650
(724) 539-1291

PA I.D. No. 36886

 

 

 
 

 

 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 16 of 29

COMMONWEALTH OF PENNSYLVANIA )
75S
COUNTY OF WESTMORELAND )
Before me, the undersigned authority, personally appeared RITA PEROTTI,
who, being duly sworn according to law, deposes and says that the facts contained in

the foregoing Complaint in Civil Action, of which she has personal knowledge, are true

and correct and those facts based on information she received from others, she believes

Fie LE sth

RITA PEROTTI =

to be true and correct.

SWORN TO AND SUBSCRIBED

before me on this igvh
day.of Aueu s7 , 2019.

  
 

 
 
 
 
   
 

NOTARY PUBLIC

 

 

COMMONWEALTH OF PENNSYLVANIA
NOTARIAL SEAL
PatriciaA. Langgle, Notary Public
City of Latrobe, Wastmoraland County
My Commission Expires Oct. 4, 2021
MEMBER, PENNSYLVANIAAS SOCIATION OF NOTARIES

My Commission Expires:

 

 
 

Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 17 of 29

CERTIFICATE OF SERVICE
I, NED J. NAKLES, JR., ESQUIRE, hereby certify that on August 16 ,

2019, I served by first-class mail, postage prepaid, this Complaint in Civil Action, on

the following:

Sean P. Hannon, Esq.
Dell, Moser, Lane & Loughney, LLC
Two Chatham Center
Suite 1500
112 Washington Place
Pittsburgh, PA 15219-3458

 

Ned J' Nakles, J r., Esquire
Attorney for Plaintiff
Nakles and Nakles

1714 Lincoln Avenue
Latrobe, PA 15650

PAI.D. No. 36886

10

 
Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 18 of 29

13120

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
PENNSYLVANIA

RITA PEROTTI,
Plaintiff,
VS.

IDLEWILD PARK; IDLEWILD PARK, INC.;
and FESTIVAL FUN PARKS, LLC,

Defendants.

CIVEL ACTION —~ LAW

No. 170103793

STIPULATION

Code:

Filed on behalf: IDLEWILD PARK; IDLEWILD
PARK, INC.; and FESTIVAL FUN PARKS, LLC,
Defendants

Counsel of record for this Party:

Sean P. Hannon, Esquire
PA LD. #58713

DELL, MOSER, LANE & LOUGHNEY, LLC
Firm #753

Two Chatham Center, Suite 1500
112 Washington Place
Pittsburgh, PA 15219

Phone: (412) 471-1180

Fax: (412) 471-2693

EXHIBIT

 
Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 19 of 29

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,

PENNSYLVANIA
RITA PEROTTI, CIVIL ACTION - LAW
Plaintiff, No. 17C103793

VS.

IDLEWILD PARK; IDLEWILD PARK, INC.,
and FESTIVAL FUN PARKS, LLC,

Defendants,

STIPULATION
It is hereby stipulated that Plaintiff Rita Perotti has correctly identified Festival Fun
Parks, LLC as the entity that owned and operated Idlewild Park on August 14, 2015, and
currently. Festival Fun Parks, LLC t¢/d/b/a Idlewild Park is the complete designation and the
correct party to the lawsuit. Idlewild Park is a fictitious name. Further, Idlewild Park, Inc., had
no ownership or operation interest in Idlewild Park on August 14, 2015. Accordingly, the new
caption will read:

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,

PENNSYLVANIA
RITA PEROTTI, CIVIL ACTION - LAW
Plaintiff, No. 170103793

VS.

FESTIVAL FUN PARKS, LLC, t/d/b/a
IDLEWILD PARK,

Defendant.
Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 20 of 29

Birla

Ned J! Nakis, Jr., Sean P. Hannon, Esquire
Attomey for Plaintiff Attorney for Festival Fun Parks, LLC, d/b/a
Idlewild Park

Vato

   

  
Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 21 of 29

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the within STIPULATION has been served

upon all counsel and parties of record by email transmission, this 9" day of September, 2019,

Ned J. Nakles, Jr., Esquire
NAKLES AND NAKLES
1714 Lincoln Ave.
Latrobe, PA 15650
Attorney for Plaintiff

BrPUb

Sean P. Hannon, Esquire
Attorney for Festival Fun Parks, LLC,
/d/b/a Idlewild Park, Defendant
Case AEN INSS Document 1-1 Filed 09/13/19 Page 22 of 29 3 vB +9

 

NAKLES AND NAKLES

NED J. NAKLES (1931-1999) ATTORNEYS AT LAW TELEPHONE (724) 539-1291
CON TAMOE F UAKLES LINCOLN PROFESSIONAL BUILDING FAX NO. (724) 539-3273
ey anieleninns 1714 LINCOLN AVENUE E-MAIL nakles@nakies.com

LATROBE, PENNSYLVANIA 15650-3097

March 15, 2019

Sean P. Hannon, Esquire

Dell, Moser, Lane & Loughney, LLC
Two Chatham Center

Suite 1500

112 Washington Place

Pittsburgh, PA 15219-3458

RE: Rita Perotti v. Idlewild Park; Idlewild Park, Inc.; and Festival Fun
Parks, LLC
No. 17C103793

Dear Mr. Hannon:

Pursuant to our most recent telephone conversation, I am forwarding to you a demand for
settlement in the above-captioned case. In order to assist your review in this matter, I am
forwarding additional medical records which I do not believe have been sent. These include the
following:

1. Updated medical records from MaCalus V. Hogan, M.D.; and

2, Medical records from UPMC Shadyside Hospital for Rita's foot reconstruction
surgery performed on May 17, 2018.

I am also forwarding the Medicare lien documentation and a Wage Report from Rita’s
employer, Redstone Presbyterian Senior Care.

As you are aware, Rita Perotti was injured in August of 2015 at Idlewild Park. She was
walking from Parking Lot D to corresponding Pavilion D. She was walking ona gravel walkway
from the parking lot to the pavilion. On that walkway was a removable post which was put into
place apparently to keep people from driving onto the pavilion. The post fit into an approximate
8 inch to 10 inch diameter hole. The post had been removed from its place on the day of the
accident. After her fall, a park employee told Rita that they were aware that people had taken the
post out earlier in the day. It was very difficult to see the open hole because it blended into the
gravel walkway. With the post removed, an open hole was left in the walkway area where many

EXHIBIT

 
Case AEN ONES Document 1-1 Filed 09/13/19 Page 23 of 29

Sean P. Hannon, Esquire
March 15, 2019
Page 2

people had to traverse. The hole was essentially in the middle of the walkway. Rita Perotti was
injured when she stepped into the open hole.

We believe that the area has been changed since the date of Rita’s accident. It is our
understanding that now a metal gate has been installed to keep traffic out of the pavilion.
Apparently the gate can be opened or closed as needed without the risk of leaving an open hole
in the area of the walkway.

Clearly, Rita Perotti was a business invitee on the date of the accident. As such, Idlewild
owed a high duty of care to her. This duty entailed not only protection from dangerous conditions
of the real estate but also, to inspect the area to ascertain such a dangerous condition. The design
of the walkway area, one which would allow the post to be removed from time to time for
different purposes, thereby leaving open a hole in the walkway, was a flawed design. Idlewild had
a duty to correct this design which they apparently did after Rita’s accident. This should have
been done prior to the accident. We are of the opinion that a strong case for liability exists.

Rita had immediate pain following the accident. She had previously been treating with
Gregory Bisignani, M.D. for prior right foot pain which was associated with a slight (and healed)
right third metatarsal stress fracture. A little over a week before the accident on August 5, 2015,
Dr. Bisignani had noted in an office record that her right foot was healing well and “she was not
having any pain.” X-rays of her right foot before the accident showed good healing around the
stress fracture. Dr. Bisignani noted that “clinically and radiographically, she has healed her stress
fracture.” Dr. Bisignani had also been treating Rita for arthritis in her left hip. Following the
accident at Idlewild Park, Rita was again seen by Dr. Bisignani for injuries related to the fall.

Dr. Bisignani did not order an MRI. Instead, he attempted conservative treatment. He
gave Rita a prescription for a lace-up ankle brace and asked her to return in six (6) to (8) weeks.
Rita returned to Dr. Bisignani in October of 2015. She was still having pain in her ankle and her
ankle was turning in. She had tried to use the brace prescribed by Dr. Bisignani but it was
not working. She could only wear tennis shoes. She was taking anti-inflammatories. Dr.
Bisignani suggested that Rita be seen by Dr. Flanigan who was an orthopedic foot and ankle
specialist for further potential intervention. He deferred any further treatment on her ankle and
foot until Dr, Flanigan had seen her.

Rita was then seen by Dr. Ryan Flanigan. Dr. Flanigan immediately ordered an MRI
which was conducted at Westmoreland Hospital on November 3, 2015. The MRI findings did
demonstrate an acute chronic injury to the ATFL. Dr. Flanigan noted that there was significant
swelling present throughout the ankle. The Peroneal Longus had severe tenodesis with a complete
tear of the brevis as well. Dr. Flanigan further noted “I think this is likely an exacerbation of

NAKLES AND NAKLES
ATTORNEYS AT LAW
Case AINE ONSS Document 1-1 Filed ao i Page 24 of 29

Sean P. Hannon, Esquire
March 15, 2019
Page 3

chronic condition for her. Clearly this is related to her ankle twisting type injury that occurred
several months ago. She has significant feelings of instability functionally, I do think she has
some ATFL laxity.” He further noted that he believed surgical intervention would be likely in
order to perform an ATFL reconstruction and peroneal tendon repair. However, he felt that doing
the surgery without correcting the underlying foot position would lead to a failure of the surgery.
Therefore, to correct the injury that she suffered in the accident, he would also need to correct the
flat foot condition that she had, otherwise, the surgery for the tendon repair would not take. This
medicai opinion is well discussed in Dr. Flanigan’s office note of December 3, 2015.

Dr. Flanigan first recommended physical therapy to work on ankle range of motion and
strengthening. Rita underwent outpatient rehabilitation and physical therapy at Excela Health.
She underwent physical therapy from December 15, 2015 through July 20, 2017. Dr. Flanigan
continued to see Rita. He continued to note that the tendon problem is further exacerbated by her
congenital flat foot condition and that this matter was going to most likely get worse before it got
better.

Rita had hoped to avoid the major surgery. She continued with conservative care.
However, she ultimately sought another opinion from Macalus Hogan, M.D. at UPMC Ortho at
Monroeville. Dr. Hogan determined that the surgical procedure suggested by Dr. Flanigan would
need to be performed. However, prior to having the ankle surgery, Rita had to undergo a left hip
arthroplasty. Although this surgery was not related to the fall and is not specifically being claimed
in this case, Rita had a difficult period of time trying to rehab from the hip surgery on the left
while struggling with an inability to walk on the right ankle, This created substantial pain and
discomfort to her during the rehabilitation period pertaining to the left hip. It also delayed the
necessary surgery on the right ankle and she continued to regress with her right ankle injury.

Ultimately, Rita was medically fit to undergo surgery to her right foot and ankle. This
surgery was performed at UPMC Shadyside on May 17, 2018. Rita had to go back to the hospita!
on six (6) separate dates after that for x-rays. Following surgery, Rita had to go through a second
period of outpatient rehabilitation. This rehabilitation and physical therapy occurred between July
12, 2018 and did not conclude until] November 13, 2018. All told, Rita had well over a year of
physical therapy in this case.

Rita’s last visit with Dr. Hogan occurred on December 11, 2018. At that time, she was
seven (7) months out from surgery. Her condition had improved somewhat as had her pain.
However, she was still having tingling in her right foot and difficulty with her gait. She felt that
her right foot was unstable, causing her to put her weight on the lateral portion of the foot. She
was still wearing a brace and Dr. Hogan recommended that she continue the brace for long periods

NAKLES AND NAKLES
ATTORNEYS AT LAW
Case BE OSOINSS Document 1-1 Filed 09/13/19 Page 25 of 29

Sean P. Hannon, Esquire
March 15, 2019
Page 4

of walking. He required that she do physical therapy exercises at home to strengthen the tendons
which were weak due to her underlying condition.

Rita has been very diligent in her rehabilitation and recovery. Nonetheless, she still
continues to suffer from an unsteady gait when walking and continues to have pain and tingling
inher foot, She reports that she feels like a tight band is wrapped around her foot and runs up her
ankle. She can only wear flat shoes and still walks with a limp.

Dr. Hogan will reassess Rita in June. At that time and depending on her condition, he will
determine whether further surgery will be necessary to remove the screw and plate from her foot.

There is a Medicare lien in this case in the amount of $6,463.21. There is a wage loss in
the amount of $2,906.95.

We are making a demand in this case in the amount of $185,000.00 for a full and final

settlement of this case. I look forward to working toward a resolution to this case.

“Uh yours,

Ned J. ton Jr.

NIN, Jr./pal
Enclosures

NAKLES AND NAKLES
ATTORNEYS AT LAW
Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 26 of 29

13120

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
PENNSYLVANIA

CIVIL ACTION - LAW

RITA PEROTTI,
Plaintiff,
VS.

IDLEWILD PARK; IDLEWILD PARK INC.;
and FESTIVAL FUN PARKS LLC,

Defendants.

No. 17C103793

NOTICE OF FILING OF NOTICE OF
REMOVAL

Code:

Filed on behalf: Defendant, Festival Fun Parks,
LLC, t/d/b/a Idlewild Park

Counsel of record for this Party:

Sean P. Hannon, Esquire
PA LD, #58713

DELL, MOSER, LANE & LOUGHNEY, LLC
Firm #753

Two Chatham Center, Suite 1500
112 Washington Place
Pittsburgh, PA 15219

Phone: (412) 471-1180

Fax: (412) 471-2693

EXHIBIT

F
Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 27 of 29

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
PENNSYLVANIA

CIVIL ACTION - LAW

RITA PEROTTI, No. 17C103793
Plaintiff,
VS.

IDLEWILD PARK; IDLEWILD PARK INC.;
and FESTIVAL FUN PARKS LLC,

Defendants.

NOTICE OF FILING OF NOTICE OF REMOVAL
Pursuant to 28 U.S.C.A. § 1446(b), you are hereby notified that on the 13th day of
September, 2019, Defendant above named filed a Notice of Removal of this action from the
Court of Common Pleas of Westmoreland County, Pennsylvania, to the United States District
Court for the Western District of Pennsylvania. A copy of the Notice of Removal is attached
hereto.
I further certify that a copy of this Notice of Filing was served upon all counsel of record

by email transmission, on , 2019.

 

DELL, MOSER, LANE & LOUGHNEY, LLC

 

Sean P. Hannon, Esquire
Counsel for Defendants, IDLEWILD PARK: IDLEWILD
PARK INC.; and FESTIVAL FUN PARKS LLC
Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 28 of 29

CERTIFICATE OF COMPLIANCE
I certify that this filing complies with the provisions of the Case Records Public Access
Policy of the Unified Judicial System of Pennsylvania that require filing confidential information
and documents differently than non-confidential information and documents.

Respectfully submitted,

Date:

 

Sean P. Hannon, Esquire

PA LD. #58713

DELL, MOSER, LANE & LOUGHNEY, LLC
Two Chatham Center, Suite 1500

112 Washington Place

Pittsburgh, PA 15219

Phone: (412) 471-1180

Fax: (412) 471-2693
Case 2:19-cv-01176-WSS Document 1-1 Filed 09/13/19 Page 29 of 29

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the within NOTICE OF FILING OF
NOTICE OF REMOVAL has been served upon all counsel and parties of record by U.S. Mail,

postage prepaid, this day of , 2019.

Ned J. Nakles, Jr., Esquire
NAKLES AND NAKLES
1714 Lincoln Ave.
Latrobe, PA 15650
Attorney for Plaintiff

 

Sean P, Hannon, Esquire

Counsel for Defendants, IDLEWILD
PARK; IDLEWILD PARK INC.; and
FESTIVAL FUN PARKS LLC
